Title: To George Washington from William Denning, 13 May 1789
From: Denning, William
To: Washington, George



Sir
New York 13th May 1789

Having been always engaged in the Service of my Country during the Late war, particularly in the Confidential and important offices of Commissioner of Accounts and a Commissioner of the Board of Treasury and having the fullest evidence of the Approbation of the Honble The Congress by being again Unanimously Elected to the important trust of Commissioner of the Treasury in 1784 (But Congress being then undetermined as to their place of residence my domestic Concerns induced me to decline the Honour intended me) and having also some Testimonials of your Excellencys approbations during my Administration at the Board of Treasury induces me now tho with a deffidence habitual to me to Offer my Services for such office in the department of Accounts for this State under the Authority of the United States as you may Judge from the above circumstances I may be equal to. I am informed a Comptroller of Accounts to each State and a Comptroller of the Customs will be thought necessary Appointments. There is also a vacancy of a Third Commissioner for Adjusting the claims of individual States against the United States.
At any event I am sure your Excellency will receive this Application with your usual indulgence. I am with the greatest Respect Sir your most Obedient & Most Hble Servant

Wm Denning

